Title: To James Madison from Francis Corbin, 29 January 1793
From: Corbin, Francis
To: Madison, James


My Dear Sir
Jany. 29th. 1793.
Two or three weeks ago I wrote to you and requested you to write to the old judge Pendleton upon the Subject of the Ensuing Election to Congress: and to intercede with him in my behalf. Having heard nothing from you since—and being under some apprehensions that Mr. J. Taylor has interfered to injure me, by infusing his Antifederal Spirit into one or two men here, I have thought it well again to address you on the Subject. I am now in King Wm. in the midst of Electioneering forth and have no proper implements for writing so that you must Excuse the Paper &c.
Let not my apprehensions with respect to Taylor be known to any body but our friend Mercer. I am Dr Sir with much sincerity & Regard Yr: Mo: Ob. St.
Francis Corbin
